DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102 - Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perkins et al (Poster and oral presentation presented at the North American Cystic Fibrosis Conference, 2007).
Perkins disclosed an inhalation formulation of a liposomal amikacin suspension for treating chronic infections in cystic fibrosis patients. The liposome comprised DPPC and cholesterol (e.g. electrically neutral lipids) [poster presentation at page 4; section entitled Key Features of Liposomal Amikacin]. Nebulization of liposomal amikacin was generated with a PARI eFIow® nebulizer, fitted with an electronic mesh, having pore a size of 45L (abstract), which produced amikacin at an output rate of 0.76 g/min [abstract and Table 1]. The mass median aerosol droplet size, as measured by Andersen Cascade Impaction, was 3.68 µm [page 10, box on averaged values of the aerosol droplet size].

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over by Perkins et al (Poster and oral presentation presented at the North American Cystic Fibrosis Conference, 2007).
Perkins et al is believed to be anticipatory as described above, but in the interest of completeness of prosecution, purely arguendo, and for the purposes of this ground of rejection only, Perkins will be interpreted as if it is not anticipatory.
In that case, the prior art discloses the individual elements of the Applicant's claimed combination (e.g. an inhalation formulation of a liposomal amikacin suspension for treating pulmonary infections, Perkins abstract). It would have been prima facie obvious to have made this combination because Perkins disclosed nebulized liposomal amikacin formulations for the treatment cystic fibrosis. Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See MPEP 2143.
The instant claim 1 recites a rate of greater than about 0.53 g per minute, and a MMAD of less than about 4.2 µm, as measured by the ACI.
Perkins taught an output rate of 0.76 g/min, and a mass median aerosol droplet size, as measured by Andersen Cascade Impaction, of 3.68 µm.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 

Nonstatutory Double Patenting
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,566,234 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the species (systems for treating pulmonary infections) recited in the claims of the issued patent falls within the genus (liposomal complexed aminoglycoside formulations) recited in the claims of the instant application, and thus read on the instant claims.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-59 of U.S. Patent No. 8,802,137 B2, in view of Perkins et al (Poster and oral presentation presented at the North American Cystic Fibrosis Conference, 2007).
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-60 of U.S. Patent No. 9,827,317 B2, in view of Perkins et al (Poster and oral presentation presented at the North American Cystic Fibrosis Conference, 2007).
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-79 of U.S. Patent No. 7,718,189 B2, in view of Perkins et al (Poster and oral presentation presented at the North American Cystic Fibrosis Conference, 2007).
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 7,544,369 B2, in view of Perkins et al (Poster and oral presentation presented at the North American Cystic Fibrosis Conference, 2007).
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,446,318 B2, in view of Perkins et al (Poster and oral presentation presented at the North American Cystic Fibrosis Conference, 2007).
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,395,830 B2, in view of Perkins et al (Poster and oral presentation presented at the North American Cystic Fibrosis Conference, 2007).
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Application No. 17/197,867, in view of Perkins et al (Poster and oral presentation presented at the North American Cystic Fibrosis Conference, 2007).

The instant claims require a nebulizer rate greater than about 0.53 g per minute and a MMAD of less than about 4.2 µm, which is not required by the patented or copending claims. 
Perkins disclosed an inhalation formulation of a liposomal amikacin suspension for treating chronic infections in cystic fibrosis patients. The liposome comprised DPPC and cholesterol (e.g. electrically neutral lipids) [poster presentation at page 4; section entitled Key Features of Liposomal Amikacin]. Nebulization of liposomal amikacin was generated with a PARI eFIow® nebulizer fitted with an electronic mesh having pore a size of 45L (abstract), which produced amikacin at an output rate of 0.76 g/min [abstract and Table 1]. The mass median aerosol droplet size, as measured by Andersen Cascade Impaction, was 3.68 µm [page 10, box on averaged values of the aerosol droplet size].
It would have been prima facie obvious to one of ordinary skill in the art to include a nebulizer rate greater than about 0.53 g per minute and a MMAD of less than about 4.2 µm, as taught by Perkins. The ordinarily skilled artisan would have been motivated to generate inhalable formulations, as taught by Perkins et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612